Title: To John Adams from William Cranch, 24 January 1790
From: Cranch, William
To: Adams, John



Sir,
Boston Jan. 24. 1790 Sunday

I wrote you some time ago, & desired Mr. Lovell, who told me he should see Mr Ames before he left Dedham, to forward it by him. Your Son Tom writes me that you have not received it. I shall inquire of Lovell what he did with it. It contain’d several letters, one to Mrs. Smith, one for Louisa, one or more for my Aunt, one for Tom & one for Charles.
Our Legislature is now sitting. A question has arisen, "whether persons holding offices under the national Government similar to those prohibited by our State Constitution, have a right to hold their seats in our Legislature.” A joint Committee was chosen, who reported that they had no right. The Report was not accepted by the Senate. The numbers were 13 to 11. The house accepted the Report by a majority of 137 to 24.—However, the Senate still think that they have the sole right to judge of the qualifications of their own members, & are determined to pay no regard to the judgment of the House. The Consequence is that Mr Gore has quitted his seat in the house, while Mr Jackson remains still in the Senate.
Mr. Gardner, the Member from Pownalboro, entirely regardless of his Popularity, as he himself says, & excited only by patriotic principles & passions, has been urging an enquiry into the State of the law & its Professors in This Commonwealth. On the first day of the Session, he inform’d the house that he intended the honour of making a motion on the next Tuesday. On tuesday, after a long Exordium upon Prejudice, which I suppose you have seen verbatim in The Centinel, he very pompously made his motion. The consideration of it was postponed till thursday, when in a verbose, florid speech he stated many of the pernicious practises of the lawyers & Justices of the Peace; he dwelt long upon the illegality of the Bar-Call or Bar meeting, which he affirmed was to be a Monster whose father was Tom Hutchinson—that it was no less than an illegal Conspiracy against the laws and that if the Attorney Genl. had done his duty, they would have been indicted long before this time. Here he betrayed his cloven-foot—for while he affirmed, as an instance of their arbitrary proceedings, that they would not permit his Son to be recommended to the Court, untill he had studied 3 years regularly, he discover’d the passion which kindled his Zeal. He said that the Bills of Cost were unjust—that the law against Champerty had cut its own throat, by inflicting a punishment upon both the parties. After stating these & some other malpractises, he was desired to read to the house what amendments he had to propose. Upon which he produced a Bill consisting of 21. Chapters, each Chapter containing 8 or  10 sections, a detail of which he read to the house. The most remarkable heads were these, as well as I can remember. A clause against perjury—against Champarty & maintenance—a fee bill—against lawyers exercising the judicial powers of Justices of the Peace,—destroying the distinctions between contracts under Seal & those which are not—destroying special pleadings—permiting all kinds of demands between the same parties to be contained in one writ.—preventing Estates tail from being created for the future, & providing a cheap & expeditious method of barring those already created—that Deeds shall be construed more liberally & according to the Intention of the parties—rendering the forms of Declarations more simple—In fact making every man a Compleat Lawyer. The bill is committed to a Committee of one member from each County.—
The Govr. has appointed Mr Paine, to the office of Judge of the Supreme Court. An Attorny Genl is not yet nominated. It is said the vacancy is to be filled by Judge Sullivan. The other judge it is supposed will be either Mr Sprague or Judge Nathan Cushing. If Mr. Sprague should be chosen the Office of Sheriff of the County of Worcester will be vacant, & Mr Greenleaf is not disqualified for holding it again. But the popular opinion must be first sounded upon that point.—
I recd. a letter from your Son at Newbury Port, dated Jan. 18. he was then well—I have the Honor to be Sir your grateful & affect. Nephew  
Wm. Cranch